ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/9/22 has been entered. 
Claims 1-20 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The Examiner was persuaded by the Applicant’s arguments with respect to the outstanding prior art rejections. (See Remarks pp. 10-13). Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Souto discloses various techniques for statistical analysis of regional climate models. See mapping in previous Office action. (Souto YM, Porto F, Moura AM, Bezerra E. A spatiotemporal ensemble approach to rainfall forecasting. In 2018 International Joint Conference on Neural Networks (IJCNN) 2018 Jul 8 (pp. 1-8). IEEE.)
Chan discloses climate ensemble techniques including updating a common spatial scale based on forecast scores. (See p. 1490.) (Chan SC, Kendon EJ, Fowler HJ, Blenkinsop S, Ferro CA, Stephenson DB. Does increasing the spatial resolution of a regional climate model improve the simulated daily precipitation?. Climate dynamics. 2013 Sep;41(5):1475-95.)
Kay discloses a global climate ensemble model featuring component models which are initiated using slightly different initial conditions (i.e. perturbations). See generally p. 1334.) (Kay JE, Deser C, Phillips A, Mai A, Hannay C, Strand G, Arblaster JM, Bates SC, Danabasoglu G, Edwards J, Holland M. The Community Earth System Model (CESM) large ensemble project: A community resource for studying climate change in the presence of internal climate variability. Bulletin of the American Meteorological Society. 2015 Aug; 96(8):1333-49.)
McKinnon discloses ensemble techniques for climate modeling including simulation data augmentation. (McKinnon, Karen A., and Clara Deser. "Internal variability and regional climate trends in an observational large ensemble." Journal of Climate 31.17 (2018): 6783-6802.)
Running discloses ensemble techniques for climate modeling including simulation data augmentation. (See p. 543.) (Running SW. Global land data sets for next-generation biospheric monitoring. Eos, vol. 86, no. 50, pp. 543, 545.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
training the NN-based climate forecasting model using the spatially re-gridded, temporally homogenized, and augmented multi-model ensemble of global climate simulation data, wherein the NN-based climate forecasting model comprises a predictive neural network, wherein for a given input into the NN-based climate forecasting model, a forecast output at a target lead time is generated by the NN-based climate forecasting model based on the given input, wherein the forecast output at the target lead time is compared to a corresponding desired output at the target lead time during the training, and wherein the given input and the corresponding desired output at the target lead time are selected from the multi-model ensemble of global climate simulation data.
Independent claims 10 and 19 are allowable for the same reason as claim 1.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124